DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the amendment filed on February 28, 2022.
Claims 1-4, 7-12 are pending.
The rejection of claim 11 under 35 U.S.C.112(b) is withdrawn in view of Applicants amendment.
The rejection of claims 1-10 under 35 U.S.C. 102(a)(1) as being anticipated by Gong et al is withdrawn.
The rejection of claims 11, 3, 5-6, 8 under 35 U.S.C. 103 as being unpatentable over Gong et al is withdrawn.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-4, 7-12 rejected under 35 U.S.C. 103 as being unpatentable over Gong et al (US Patent Application 2014/0264140) in view of Kolditz et al (US Patent Application 2011/0193031).
Regarding claim 1-4, 7-12 Gong et al teaches a GCCC composition (Geopolymer Composite Cellular Concrete) comprising a geopolymer binder, aggregates such as sand(20-50wt%) or flyash (up to 25wt%), 0.25-0.5 wt% chopped fibers including carbon fibers (which satisfies claimed conductive filler), up to 27wt% alkaline activators and up to 2wt% superplasticizer (Abstract, Table 3, Paragraphs 83, 99).  Gong et al further teaches polyvinyl alcohol fibers in the amount of up to 2.5wt% (Paragraph 99).  Gong et al further teaches alkaline activators is a solution of a metal hydroxide such as sodium hydroxide and metal silicate such as sodium silicate (Paragraph 76).  Gong et al further teaches the geopolymer binder is made from fly ash (amorphous aluminosilicate phase), a hardening enhancer including aluminosilicate and gelation enhancer (Paragraphs 50, 67).  Gong et al further teaches further aggregates include flyash (Paragraphs 83).  Gong et al further teaches the fillers can be ultrafine and/or submicron ranging from 0.05-10µm (which satisfies both microsized and nanosized fillers and also satisfies microfiber and nanofiber) (Paragraph 96).  Gong et al fails to specifically disclose said carbon nanofibers, the difference in maximum and minimum resistance values of the composite, fly ash to alkaline activator ratio is 0.5, both nanosized and microsized carbon nanofibers and Class F Fly ash aggregate.
In the same field of endeavor, Kolditz et al teaches compositions comprising polymers and carbon fillers and a high quality dispersion leads to low standard deviation of the surface resistance (Abstract, Paragraph 297).
With regard to nanosized carbon nanofibers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided both nanosized carbon nanofibers in Gong et al as Gong et al teaches the fillers in the composition are ultrafine and/or submicron having a particle range from 0.05-10µm, which satisfies both microsized and nanosized fillers, whereas the carbon fibers are carbon fillers; this would only be obvious to the ordinary artisan to provide the carbon nanofibers and microfibers in the composition to enhance stabilization and strength of the structure.
With regard to the difference in maximum and minimum resistance values of the composite, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the difference in the maximum and minimum resistance values of the composite in Gong et al in view of Kolditz et al as Kolditz et al teaches a high quality dispersion leads to low standard deviation of the surface resistance, hence with regard to the dispersion with mixers in Gong et al, it is expected for the maximum and minimum resistance values to be similar and satisfy the instantly claimed value.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the weight ratio of fly ash to alkaline activator is 0.5 in Gong et al as Gong et al teaches up to 25wt% of flyash and up to 27wt% of alkaline activators, which overlaps the claimed ratio.  A prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
 	With regard to Class F fly ash aggregate, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a Class F fly ash aggregate in Gong et al as Gong et al teaches fly ash aggregates in the composition (Paragraph 83) and Gong et al further teaches Class F fly ash is a low cost waste product and easily accessible worldwide (Paragraph 66).
Response to Arguments
Applicant's arguments filed February 28, 2022 have been fully considered but they are not persuasive.  With respect to the new claim limitations regard the difference in maximum resistivity and minimum resistivity, a new rejection has been provided.
With regard to Applicants arguments that Gong et al fails to teach carbon nanofibers, the Examiner respectfully disagrees as carbon fibers are necessarily a carbon filler.  The instant invention/specification also describes the carbon fibers as a type of carbon/conductive filler.  The Examiner maintains the same position provided in the previous office action, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided both nanosized carbon nanofibers in Gong et al as Gong et al teaches the fillers in the composition are ultrafine and/or submicron having a particle range from 0.05-10µm, which satisfies both microsized and nanosized fillers, whereas the carbon fibers are carbon fillers; this would only be obvious to the ordinary artisan to provide the carbon nanofibers and microfibers in the composition to enhance stabilization and strength of the structure.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANISHA DIGGS whose telephone number is (571)270-7730. The examiner can normally be reached Monday, Tuesday and Friday, 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TANISHA DIGGS/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        June 4, 2022